 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FREDERICK H. SHULL JR.,                                  Case No.: 2:18-cv-01781-APG-BNW

 4          Plaintiff                                                       Order

 5 v.                                                   [ECF Nos. 72, 73, 75, 78, 79, 80, 81, 83, 84,
                                                                  92, 94, 103, 108, 109]
 6 THE UNIVERSITY OF QUEENSLAND, et
   al.,
 7
        Defendants
 8

 9         Plaintiff Frederick Shull has filed a slew of motions all generally directed at my prior

10 orders dismissing defendants The University of Queensland (UQ), Ochsner Medical Group

11 (Ochsner), Geoff McColl, and Leonardo Seoane for lack of personal jurisdiction. Because none

12 of those filings supports reconsideration of my orders dismissing the defendants or denying

13 jurisdictional discovery, I deny the motions.

14         A district court “possesses the inherent procedural power to reconsider, rescind, or

15 modify an interlocutory order for cause seen by it to be sufficient,” so long as it has jurisdiction.

16 City of L.A., Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001)

17 (quotation and emphasis omitted); see also Moses H. Cone Mem’l Hosp. v. Mercury Constr.

18 Corp., 460 U.S. 1, 12 (1983) (citing Fed. R. Civ. P. 54(b)). “Reconsideration is appropriate if

19 the district court (1) is presented with newly discovered evidence, (2) committed clear error or

20 the initial decision was manifestly unjust, or (3) if there is an intervening change in controlling

21 law.” Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.

22 1993). A district court also may reconsider its decision if “other, highly unusual, circumstances”

23 warrant it. Id. “A motion for reconsideration is not an avenue to re-litigate the same issues and
 1 arguments upon which the court already has ruled.” In re AgriBioTech, Inc., 319 BR 207, 209

 2 (D. Nev. 2004). Additionally, a motion for reconsideration may not be based on arguments or

 3 evidence that could have been raised previously. See Kona Enters., Inc. v. Estate of Bishop, 229

 4 F.3d 877, 890 (9th Cir. 2000).

 5         Shull has presented no basis for me to reconsider my ruling that I lack personal

 6 jurisdiction over UQ, Ochsner, McColl, and Seoane. There is no evidence those defendants have

 7 sufficient contacts with Nevada to support the exercise of personal jurisdiction over them here.

 8 Additionally, Shull’s repeated requests for jurisdictional discovery and evidentiary hearings do

 9 not suggest that some basis for personal jurisdiction in Nevada might exist. He points to the

10 likely existence of an affiliation contract, but he does not explain how an agreement about

11 operating a joint educational program in Louisiana would somehow create contacts with Nevada.

12         Finally, Shull contends that UQ is not subject to jurisdiction in any particular state, so the

13 federal long-arm statute in Federal Rule of Civil Procedure 4(k)(2) applies. But by Shull’s own

14 allegations, UQ is amenable to personal jurisdiction in Louisiana because it allegedly entered

15 into a partnership with Ochsner to operate a joint educational program that required U.S. citizen

16 students to complete their last two years of the program in Louisiana. See ECF No. 15 at 6-7, 12,

17 14, 19-22. UQ admits it is subject to personal jurisdiction in Louisiana. ECF No. 82 at 5. The

18 federal long-arm statute therefore does not apply. See Pebble Beach Co. v. Caddy, 453 F.3d

19 1151, 1159 (9th Cir. 2006) (stating that among the factors required under the federal long-arm

20 statute is that “the defendant must not be subject to the personal jurisdiction of any state court of

21 general jurisdiction”).

22         Finally, Shull requests that I certify my rulings as final as to these defendants. I deny

23 those requests. Shull’s claims should not be adjudicated through piecemeal appeals given the



                                                     2
 1 factual overlap between the claims against all of the defendants. See Wood v. GCC Bend, LLC,

 2 422 F.3d 873, 879 (9th Cir. 2005).

 3         IT IS THEREFORE ORDERED that plaintiff Frederick Shull, Jr.’s motions for

 4 reconsideration, for hearings, and for jurisdictional discovery (ECF Nos. 72, 75, 78, 79, 81, 83,

 5 84, 92, 94) are DENIED.

 6         IT IS FURTHER ORDERED that plaintiff Frederick Shull, Jr.’s motions to amend the

 7 caption and for leave to file supplemental briefing (ECF Nos. 103, 108, 109) are DENIED as

 8 moot.

 9         IT IS FURTHER ORDERED that plaintiff Frederick Shull, Jr.’s motions to certify orders

10 for appeal (ECF Nos. 73, 80) are DENIED.

11         DATED this 12th day of September, 2019.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                                    3
